DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 18-19 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dimeska et al. (US 2010/0267907). 
Dimeska teaches various propylene-ethylene copolymers prepared in the presence of a supported metallocene catalyst composition as listed in Tables 1-12.  Among those listed polymers, Poly. Examples 7 and 17 listed in Table 2 with C2 wt% of 3.8 and 3.4, Tm (oC) of 123 and 126, and Mw (kg/mol) of 413 and 1176 respectively meet the ethylene mol%, Tm and Mw limitations of the instant claims.  
It is noted that Dimeska does not expressly discloses the sizes of the propylene-ethylene particles.  Since Dimeska’s metallocene catalyst composition is supported on conventional silica support, one would not have expected the polymer particles prepared in the presence of those supported catalyst to produce polymer particles containing 10 wt% particles as big as 4000 µm.  Therefore, Dimeska’s Poly. Examples 7 and 17 are expected to inherently meet the particle size limitation of the instant claims.

Claims 16-17 and 22 are rejected under 35 U.S.C. 103 as obvious over Dimeska et al. (US 2010/0267907) in view of Canich et al. (US 2009/023999). 
Dimeska’s teaching is relied upon as shown above.  It is noted that Dimeska does not teach the pourability of the polymer.  It is understood that the pourability of polymer particles depends on the particle size and particle size distribution.  Canich teaches pelletizing polymers to provide free flowing particles with initial and aged pourability values of 60 seconds or less ([0115]-[0116]) .
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ the teaching of Canich’2009 to pelletize Dimeska’s polymers in order to provide free flowing particles with desired sizes having diameters of less than 4 mm with initial and aged pourability values of 60 seconds or less since such is conventional done in the art for easy handling of the polymer products and in the absence of any showing criticality and unexpected results.
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. 
Applicants lengthy analysis regarding the advantages of propylene-ethylene copolymerization at temperature range of 70-90oC is irrelevant since the instant claims are directed to the propylene-ethylene copolymer product rather than the process of making the copolymer product.  
Through Applicants’ admission, larger catalyst particles provide larger polymer particles.  Because the conventional support of Dimeska’s supported catalyst is smaller than those supports used in the instant Specification, one would have expected 
Finally, it is still the Office’s position that the claimed  propylene-ethylene copolymer does not exclude those processed polymer pellets as taught in Canich.  Therefore, as stated in the previous Office Action, it is obvious to pelletize Dimeska’s polymers in order to provide free flowing particles for easy handling.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763